DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the admittance value" in line 1; Claim 4, "the ratio" in line 1; Claim 12, "the admittance value" in line 1, "the ratio" in line 11;  Appropriate correction is required.
Claim 10 and 22 recites “determining the health of the coil”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, there is a lack of objective meaningful reference as to how or in what way without reading into the claimed phrase, the admittance value is determinative of the health of the coil, and further more, the term “health” may mean operation of the coil, but it is also unclear as to in what way the operation of the coil based on the admittance provides for a determination of health thereof (i.e. is there a level of admittance that is healthy?)  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim 11 and 23 recites “the likelihood of…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear as to if the likelihood of the event occurring ever actually occurs.  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-16, 18-23 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Stokes (US 9195229) and further in view of Janke (US 5450328);
Claims 5 and 17 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Stokes in view of Janke as applied to claims 1 and 12 (as indefinitely understood) above; and further in view of Sano (US 5153522);

Stokes discloses in claims 12 (and 4):  A system for monitoring (figure 2) [a current] value (via 15 figure 2) of at least one coil in a solenoid-controlled valve assembly (the control system 2 and SCM/SEM for 12 and DCV’s 13, Col 2 ln 31-35) comprising: a solenoid operated valve (DCV 13) comprising at least one coil (id); a power supply (at 8) providing a test supply voltage (power supply pulse of a voltage, Col 2 ln 22-30, 57-59); a current sensing circuit (15) for measuring an instantaneous current signature (i.e. 10-20 ms drive via coil resistance resistor 14 figure 3) of the at least one coil upon actuating the solenoid operated valve; a power supply switching circuit (the DSM) for selectively connecting and disconnecting the test supply voltage from the at least one coil (per Col 2 ln 45-51, where the power supply is controlled to perform the monitoring arrangement); and a processing circuit (10) coupled to the power supply (8), the current sensing circuit (15), and the power supply switching circuit (9), wherein the processing circuit (per Col 2 ln 52-67) is configured to determine an [a current] value (Col 3 ln 1-18 based on a small voltage across a resistance 14 of the A/D 19 to output a digital signal representative of the current through the coil 13 for storage and comparison purposes.) but Stokes does not disclose: the processing circuit calculating an admittance value per se as determined/calculated as the ratio of the instantaneous current signature to the test supply voltage of the at least one coil; although Janke teaches: the processing circuit (70 figure 6, state diagram) calculating an admittance/impedance value as determined/calculated as the ratio of the instantaneous current signature to the test supply voltage of the at least one coil/line (and see Figure 6 for the state diagram, and using Ohms law in complex form, for the purpose of storing the values to calculate continuously the live voltages in the ungrounded system, so as to communicate if a hazard current level has been exceeded, Col 15 ln 17-65.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Janke, use configure the processing circuit of Stokes to calculate an admittance/impedance (impedance is the mere inverse of admittance) value as determined/calculated as the ratio of the instantaneous current signature as taught in Janke, so as to the test supply voltage as taught in both Janke and Stokes of the at least one coil/line, for the purpose of storing the values in a retrievable database and calculate/determine continuously the live voltages in an ungrounded and/or for example, remote system, so as to communicate if a hazard current level has been exceeded. 

Stokes discloses in claim 1:  [A system that perfoms…a] method for monitoring [a current] value (via 15) of at least one coil in a solenoid-controlled valve (the control system 2 and SCM/SEM for 12 and DCV’s 13, Col 2 ln 31-35), comprising: generating a test supply voltage (power supply pulse of a voltage, Col 2 ln 22-30, 57-59) by a power supply and supplying the voltage to at least one of the coils; measuring an instantaneous current signature of at least one of the coils by a current sensing circuit (i.e. 10-20 ms drive via coil resistance resistor 14 figure 3 of 15); disconnecting the test supply voltage (based on the drive  to the at least one of the coils; and calculating the [current] value of at least one of the coils by a processing circuit (Col 3 ln 1-18 based on a small voltage across a resistance 14 of the A/D 19 to output a digital signal representative of the current through the coil 13 for storage and comparison purposes.) but Stokes does not disclose: the processing circuit calculating an admittance value per se as determined/calculated as the ratio of the instantaneous current signature to the test supply voltage of the at least one coil; although Janke teaches: the processing circuit (70 figure 6, state diagram) calculating an admittance/impedance value as determined/calculated as the ratio of the instantaneous current signature to the test supply voltage of the at least one coil/line (and see Figure 6 for the state diagram, and using Ohms law in complex form, for the purpose of storing the values to calculate continuously the live voltages in the ungrounded system, so as to communicate if a hazard current level has been exceeded, Col 15 ln 17-65.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Janke, use configure the processing circuit of Stokes to calculate an admittance/impedance (impedance is the mere inverse of admittance) value as determined/calculated as the ratio of the instantaneous current signature as taught in Janke, so as to the test supply voltage as taught in both Janke and Stokes of the at least one coil/line, for the purpose of storing the values in a retrievable database and calculate/determine continuously the live voltages in an ungrounded and/or for example, remote system, so as to communicate if a hazard current level has been exceeded. 

Stokes discloses (as modified for the reasons discussed above) in claim 13:  The system of claim 12, wherein the processing circuit is a microprocessor based controller (the SCM/SEMs are digital control based processing systems that include board mounted microprocessors.)  

Stokes discloses (as modified for the reasons discussed above) in claims 2 and 14:   comprising measuring the instantaneous current signature after a predetermined period of time (as modified above, the pulse frequency is predetermined, and Stokes indicates a pulse current of 10 – 20 ms, along with the intervals for monitoring automatically Col 3 ln 15-18 of Stokes.)  

Stokes discloses (as modified for the reasons discussed above) in claims 3 and 15:  wherein the predetermined period of time is from about [10 – 20 ms] as discussed above, but Stokes does not disclose: a period of time of 0.1 millisecond to about 2 milliseconds; nonetheless, considering the above, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to set a time period for monitoring the current signature as 1 ms, for the purpose of providing for example an amount of time that is a unit of time to match a pulse width of the microprocessor clock. 

Stokes discloses (as modified for the reasons discussed above) in claim 16:  The system of claim 12 further comprising an interface (2 figure 2) configured to display the admittance value (as modified above) and furthermore, Janke teaches: continuous display of the value (Col 15 ln 15-20), accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for a continuous display of the readings of the admittance value of Stokes/Janke, for the purpose of providing a real time readout to the users. 

Stokes discloses (as modified for the reasons discussed above) in claims  5 and 17: wherein the test supply voltage is low enough as to not move the solenoid-controlled valve (Col 2 ln 22-30); although Stokes does not disclose: a spool of a solenoid valve; Sano teaches: the solenoid valve operating a spool connected to the plunger, so as to control fluid there through the valve. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the solenoid of Stokes to operate a spool as taught in Sano, for the purpose of controlling fluid through the valve. 

Stokes discloses (as modified for the reasons discussed above) in claims 6 and 18:  wherein a time between generating the test supply voltage is at least 0.01 milliseconds (0.01 ms is the floor, and 10-20 ms is within that upper bound of the range from 0.01 ms to infinity.)  

Stokes discloses (as modified for the reasons discussed above) in claims 7 and 19:  wherein measuring the admittance value of at least one coil occurs at least every [60] 30 seconds (as modified for the reasons discussed above); Stokes/Janke does not disclose: measuring every 30 seconds; but considering the 60 second interval above; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a measurement at every 30 seconds in lieu of every 60 seconds, for the purpose of for example, obtaining a more integral and constant measurement so as to avoid potential current discontinuity. 
Stokes discloses (as modified for the reasons discussed above) in claims  8 and 20:  wherein calculating the admittance value is temperature independent (no temperature is taken into consideration.)  

Stokes discloses (as modified for the reasons discussed above) in claims  9 and 21:  comprising disconnecting the test supply voltage to the at least one of the coils after the predetermined period of time has elapsed (as the case based on the automatic regular intervals, Col 3 ln 15-18.)  

Stokes discloses (as modified for the reasons discussed above) in claims 10 and 22:  further comprising determining a health of the coil based on the admittance value (i.e. if there is a hazard or fault, and if not that the valve is working properly or needs to be replaced Col 3 ln 45-55.) 

Stokes discloses (as modified for the reasons discussed above) in claims 11 and 23:  wherein determining the health of the coil comprises determining the likelihood of a coil failure, a short circuit, or an open circuit in the at least one coil (i.e. providing the confidence/likelihood that the DCV valve and circuitry are functioning correctly Col 2 ln 25-28.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753